DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant's arguments filed 14 December 2021 have been fully considered but they are not persuasive. 
On pages 8-12 of the response the applicant argues amended claims 1 and 12 [previous limitation of claim 8] with regards to the combination of Kim et al. and Kim. Specifically the applicant argues that Figure 9 of Kim shows the black matrix between the color filters in the same layer [see the bottom of page 10 of the response] and thus Kim teaches away from including the black matric either above or below the color filters [see page 11 of the response].  The claims are broad and merely recite that the light shielding layer is between, but does not recite in which direction is it “between” the encapsulation and scattering layers.  Thus the light shielding layer 300 in Kim can be considered to be between the encapsulation and scattering layers [in the combination] in a diagonal direction, as illustrated below:

    PNG
    media_image1.png
    521
    867
    media_image1.png
    Greyscale

Therefore, the rejection is maintained.
On page 12 of the response the applicant merely says the dependent claims distinguish over the prior art due to their dependency from the independent claims, however, as explained above independent claims 1 and 12 do not distinguish over the prior art and thus neither does dependent claims 2-11, 12-15, 17, 19 and 20.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-15, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2016/0049612) in view of Kim (US 2018/0061894).

Regarding claim 1, Kim et al. disclose a display apparatus comprising:
a substrate (Figures 1-2, 111) comprising a plurality of pixel areas spaced from each other and a plurality of non-pixel areas respectively located between neighboring 
a plurality of pixel electrodes (Figure 6, 710) each having a center that is respectively located in at least a part of the plurality of pixel areas (Figure 6 shows the center of 710 in at least part of the pixel area.);
a pixel defining layer overlapping at least a part of the plurality of non-pixel areas (Figure 6 shows 190 which is a pixel defining layer as stated in paragraph [0068].);
a plurality of emission layers being individually arranged on respective ones of the plurality of pixel electrodes (Figure 6 shows a plurality of 720s [with 190 between].);
an encapsulation layer above the plurality of emission layers and the pixel electrodes with respect to the substrate (Figure 6, 500 is above 720 and 710 and is an encapsulation layer as said in paragraph [0098].); and
a scattering layer on an upper surface of the encapsulation layer with respect to the substrate (Figure 6 the layer for 400 which is on the upper surface of 500. See paragraph [0106].), the scattering layer having:
a plurality of non-scattering areas respectively at a central portion of each of the plurality of pixel areas (Figure 6 shows there are non-scattering areas [areas which do not provide scattering] between the blocks of 400, which are at a central portion of the pixel areas.); and
a plurality of scattering areas respectively between neighboring ones of the non-scattering areas (Figure 6, 400s between each non-scattering area.),
wherein the scattering layer comprises a plurality of scattering particles (Paragraphs [0085]-[0087] explain that that areas 400 include light scattering particles. 
Kim et al. fail to teach a light-shielding layer between the encapsulation layer and the scattering layer, the light-shielding layer defining a plurality of opening that respectively overlap the plurality of non-scattering areas of the scattering layer.
Kim discloses a light-shielding layer between an encapsulation layer and a scattering layer, the light-shielding layer defining a plurality of opening that respectively overlap the plurality of non-scattering areas of the scattering layer (Fig. 9, black matrix 300 is a light-shielding layer; [0096]: “The black matrix 300 may be formed in a non-emissive area instead of an emissive area.” Therefore, the openings/where black matrix 300 were the non-scattering pixel areas.).
Therefore, it would have been obvious to “one of ordinary skill” in the art before the effective filing date of the claimed invention to use the light-shielding layer teachings of Kim in the display apparatus taught by Kim et al. such that the light-shielding layer would be between the encapsulation layer and the scattering layer.  The motivation to combine would have been in order to provide improve the contrast of the display.

Regarding claim 2, Kim et al. and Kim disclose the display apparatus of claim 1, further comprising: 
,
 wherein the encapsulation layer interposed between the counter electrode and the scattering layer (Kim et al.: Figure 6 shows 500 is between counter electrode 730 and scattering layer 400.).

Regarding claim 3, Kim et al. and Kim disclose the display apparatus of claim 2, wherein the encapsulation layer comprises an insulating layer having a stack structure (Kim et al.: Figure 6 shows 500 has a stack structure comprising an insulating layer 510), and wherein a layer of the insulating layer that is closest to the scattering layer comprises an inorganic layer (Kim et al.: Figure 6 shows 510 on top is closest to the scattering layer 400, where paragraph [0104] states that the layers 510 are inorganic layers.).

Regarding claim 4, Kim et al. and Kim disclose the display apparatus of claim 3.
Kim discloses wherein an inorganic layer comprises silicon nitride (Paragraph [0091]: “Each of the first and second inorganic layers 281 and 283 may be formed of silicon nitride…”).

Regarding claim 5, Kim et al. and Kim disclose the display apparatus of claim 2.

Therefore, it would have been obvious to “one of ordinary skill’ in the art before the effective filing date of the claimed invention to use the adhesive teachings of Kim in the display apparatus taught by Kim et al. such that the adhesive would be between the encapsulation layer and the scattering layer. The motivation to combine would have been in order to provide secure positioning of the scattering layers thus allowing better alignment of the elements of the display apparatus.

Regarding claim 6, Kim et al. and Kim disclose the display apparatus of claim 5, wherein the encapsulation layer comprises an insulating layer having a stack structure (Kim: [0089]: “To this end, the encapsulation layer 280 may include at least one inorganic layer and at least one organic layer.” The inorganic layer and at least one organic layer constituted a stack that insulated the organic light emitting device 260 from the elements), and wherein a layer of the insulating layer that is closest to the buffer layer comprises an inorganic layer (The topmost layer of the encapsulation layer was inorganic layer 283 upon which the adhesive 320 was formed as shown in Fig. 8 of Kim and in [0145]). 

Regarding claim 7, Kim et al. and Kim disclose the display apparatus of claim 6, wherein at least a part of the buffer layer directly contacts the encapsulation layer (The 

Regarding claim 8, Kim et al. and Kim disclose the display apparatus of claim 5, wherein the light-shielding layer is between the encapsulation layer and the buffer layer (Kim: Fig. 9 [in combination]). 

Regarding claim 9, Kim et al. and Kim disclose the display apparatus of claim 8, wherein the light-shielding layer comprises a light absorbing material (Black matrix was formed of a light absorbing material or a metal having high reflectivity as explained in [0204] of Kim). 

Regarding claim 10, Kim et al. and Kim disclose the display apparatus of claim 1, wherein the scattering areas have a higher rate of light scattering than the non-scattering areas (Since the non-scattering areas do not have scattering particles and do not perform scattering, clearly the scattering areas have a higher rate of light scattering than the non-scattering areas.). 

Regarding claim 11, Kim et al. and Kim disclose the display apparatus of claim 10, wherein the scattering layer comprises scattering particles that are configured to scatter incident light (Kim et al.: Paragraphs [0085]-[0087] explain that that areas 400 include light scattering particles, which will scatter incident light) and that are either not located in the non-scattering areas (Kim et al.: The non-scattering areas do not contain or are located in the non-scattering areas at a lower concentration than in the scattering area.

Regarding claim 12, this claim is rejected under the same rationale as claims 1, 5, 6 and 8.

Regarding claim 13, this claim is rejected under the same rationale as claim 2.

Regarding claim 14, this claim is rejected under the same rationale as claim 4.

Regarding claim 15, this claim is rejected under the same rationale as claim 7.

Regarding claim 17, this claim is rejected under the same rationale as claim 11.

Regarding claim 19, this claim is rejected under the same rationale as claim 9.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2016/0049612) in view of Kim (US 2018/0061894) and further in view of Son et al. (US 2018/0136468).

Regarding claim 20, Kim et al. and Kim fail to teach a head-mounted electronic device comprising: 
the display apparatus of claim 1; 

However, in the analogous art of displays, Son et al. teach a head mounted display comprised a projection system to project an image into an eye of the user using a refractive lens projecting diffused light into the eye of the user and frame assembly to support the projection system on the head of a user with the refractive lens aligned to the eye (Paragraph [0017]). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to have configured a head mounted display apparatus as taught by Son using the display apparatus taught by the combination of Kim et al. and Kim. The motivation to combine would have been in order to project an image on the eye of the user so that the user was able to interact with the outside world and see generated images (Son et al.: Paragraph [0017]). 

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN G SHERMAN whose telephone number is (571)272-2941. The examiner can normally be reached Monday - Friday, 8:00am - 4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR AWAD can be reached on (571)272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/STEPHEN G SHERMAN/Primary Examiner, Art Unit 2621                                                                                                                                                                                                        
3 January 2022